Beck, P. J.
Hnder the evidence the jury were authorized to find the defendant guilty of the offense of murder.
In the motion for new trial it is alleged that a named juror had, on a given date, been adjudged insane, as shown by the records, and that he had not been discharged from the hospital for the insane, but was absent therefrom on leave. As to this ground affidavits were introduced by the defendant and numerous affidavits were introduced by the State. Many deponents testified that they knew the juror well, and had been with him frequently since he came back from the asylum; several testifying that his insanity was caused by the use of intoxicants, but that he was perfectly sane *782and restored to his sound mental condition. Moreover, there was evidence to show that the defendant on trial knew the juror’s condition while in jail, just before he was sent to the asylum. Under the evidence as to the mental condition of the juror, the court did not err in holding that he was competent, and in refusing a new trial on the ground that he was mentally incompetent.

Judgment affirmed.


All the Justices concur, except